Citation Nr: 0738159	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  04-38 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than September 21, 
2001, for grants of service connection for left hemiparesis 
of the left upper and lower extremities, to include the 
question of whether there was clear and unmistakable error in 
a rating decision of May 31, 1990.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to May 1987 
and from January 1988 to June 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in June 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York, in which separate grants of 
entitlement to service connection for left hemiparesis of the 
left upper and lower extremities, as secondary to service-
connected multiple sclerosis, were made, effective from 
September 21, 2001.  The foregoing date was the date the RO 
determined that the veteran's claim was initially received.  

Pursuant to her request, the veteran was afforded a hearing 
before the Board, sitting at the RO, in June 2007.  A 
transcript of that proceeding is of record.  At such hearing, 
the veteran submitted copies of certain evidence that had 
been previously reviewed by the RO.  

During the course of the instant appeal, the veteran, through 
her representative's correspondence of January 2007, has 
raised claims for service connection for a back disorder 
involving the pain from osteophytes at T-3 and T-5, and for 
increased ratings for all of her service-connected 
disabilities.  The service connection and latter increased 
rating claims have not been developed for appellate 
consideration.  The Board may only exercise jurisdiction over 
an issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2007); Roy v. Brown, 5 Vet. App. 
554 (1993).  Accordingly, claims for service connection for a 
back disorder involving the pain from osteophytes at T-3 and 
T-5, and for increased ratings for all of the veteran's 
service-connected disabilities are referred to the RO for 
initial development and adjudication.  

The appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

During the course of the instant appeal, the veteran has in 
connection with her claim for an earlier effective date for 
grants of service connection for left hemiparesis of the 
upper and lower extremities raised a claim of clear and 
unmistakable error (CUE) in a rating decision of May 31, 
1990, in which the RO granted entitlement of the veteran to 
service connection for multiple sclerosis.  CUE is alleged 
therein on the basis that the RO failed to grant service 
connection for left hemiparesis of the upper and lower 
extremities, based on evidence thereof and its relationship 
to her multiple sclerosis that was then of record.  To date, 
the RO has not been afforded an opportunity to develop or 
adjudicate the claim for CUE.  The Board finds that this 
latter claim is inextricably intertwined with the earlier 
effective date claim currently on appeal.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is 
inextricably intertwined with another claim, the claims must 
be adjudicated together in order to enter a final decision on 
the matter).  This is because a determination regarding the 
CUE claim could impact the veteran's earlier effective date 
claim. Accordingly, adjudication of the earlier effective 
date claim must be deferred pending adjudication of the CUE 
claim.  

The Board also finds that the veteran must receive notice of 
the evidence and information necessary to substantiate her 
claim for CUE in a rating decision of May 31, 1990, in which 
the RO granted entitlement of the veteran to service 
connection for multiple sclerosis but failed to grant service 
connection for left hemiparesis of the upper and lower 
extremities, as required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  

Accordingly, this matter is REMANDED for the following 
actions:  

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2007), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
her claims for an earlier effective date 
for grants of service connection for left 
hemiparesis of the left upper and right 
lower extremities, secondary to multiple 
sclerosis, as well as the claim for CUE 
in a rating decision of May 21, 1990, in 
which service connection was established 
for multiple sclerosis but not for left 
hemiparesis of the upper and lower 
extremities.  The veteran must be advised 
of the pleading requirements for a claim 
of CUE, so that she may be able to 
formulate a complete list of all alleged 
factual and/or legal errors in the prior 
RO determination.  

The veteran must be notified by written 
correspondence of any information and 
evidence not of record (1) that is 
necessary to substantiate her claims for 
an earlier effective date for grants of 
service connection for left hemiparesis 
of the left upper and right lower 
extremities, secondary to multiple 
sclerosis, to include whether there was 
CUE in a rating decision of May 21, 1990, 
in which service connection was 
established for multiple sclerosis but 
not for left hemiparesis of the upper and 
lower extremities; (2) that VA will seek 
to provide; (3) that the veteran is 
expected to provide; and (4) must ask the 
veteran to provide any evidence in her 
possession that pertains to the claim(s).  
38 C.F.R. § 3.159(b)(1).  She must also 
be advised that the RO or AMC must obtain 
any relevant VA or other government 
records, such as those compiled by or on 
behalf of the service department, which 
are identified.  If requested, VA will 
assist her in obtaining updated records 
of treatment from private medical 
professionals or other evidence, provided 
that she supplies sufficient, identifying 
information and written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran's response, 
any and all assistance due her must then 
be provided by VA.  

2.  The veteran must by separate 
correspondence prepared by the RO/AMC be 
advised to submit an updated list 
specifying in detail each and every 
claimed error of fact or law in the RO's 
decision of May 31, 1990, in which 
service connection was granted for 
multiple sclerosis and not for left 
hemiparesis of the left upper and lower 
extremities, secondary to multiple 
sclerosis.  

3.  Thereafter, the RO/AMC must undertake 
any and all development it deems 
necessary with respect to the veteran's 
CUE claim, followed by its initial 
adjudication, based on the evidence of 
record and the law and regulations in 
effect at the time of entry of the action 
reportedly containing CUE.  Appropriate 
notice of the action taken should then be 
provided to the veteran and her 
representative in writing.  

4.  Lastly, the RO/AMC must readjudicate 
the veteran's claims for earlier 
effective dates for grants of secondary 
service connection for left hemiparesis 
of the upper and lower extremities, based 
on all the evidence of record and the 
governing legal authority.  If any 
benefit sought on appeal continues to be 
denied, the veteran and her 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken since the statement of the 
case (SOC) was issued in August 2004, to 
include the consideration of the CUE 
claim noted above, and consideration of 
all relevant evidence.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The 

purpose of this remand is to obtain additional evidentiary 
and procedural development.  No inference should be drawn as 
to the outcome of this matter by the actions herein 
requested.  



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

